Citation Nr: 1743472	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a temporary total rating based on surgical treatment for service-connected residuals of prostate cancer, to include erectile dysfunction.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to contaminants at Camp Lejeune or as secondary to a service-connected disability.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to herbicide agents and/or contaminants at Camp Lejeune.

4.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969, with confirmed service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) July 2010 rating decision denying a temporary total evaluation for treatment for service-connected erectile dysfunction; November 2011 rating decision granting service connection and a 30 percent evaluation for PTSD; January 2013 rating decision granting service connection and a 10 percent evaluation for coronary artery disease and denying service connection for sub-acute peripheral neuropathy; and September 2014 rating decision denying service connection for COPD.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans' Law Judge at the RO.  A transcript of that hearing is associated with the record.  

The Board notes that although the Milwaukee RO had jurisdiction over the initial claims, the remanded claims should be referred to the RO in Louisville, Kentucky, as the appeal includes at least once claim involving contentions of water contaminants at U.S. Marine Corps Base Camp Lejeune.  See VA's Adjudication Manual (M21-1), Part IV, Subpart ii, 2.C.6.k (accessed September 13, 2017) (requiring all Camp Lejeune claims filed prior to March 14, 2017, be referred to the Louisville RO (or other authorized centralized processing office)).  

The issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy and entitlement to initial ratings in excess of 10 percent for coronary artery disease and 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) (the Louisville RO).


FINDINGS OF FACT

1.  The Veteran's January 4, 2010, surgery did not necessitate at least one month of convalescence or result in severe postoperative residuals.

2.  The probative, competent evidence is against a finding that the Veteran has COPD that was caused or aggravated by service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating based on surgical treatment for erectile dysfunction have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30 (2016).

2.  The criteria for establishing service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

      Temporary Total Rating

The Veteran claimed a temporary total rating was warranted following surgery related to service-connected residuals of prostate cancer on January 4, 2010.  

The Board notes that a temporary total disability rating of 100 percent will be assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

The Veteran underwent a surgical procedure for a three-piece penile prosthesis implant performed on January 4, 2010.  Upon review, the Board finds a total disability rating is not warranted as the preponderance of the evidence is against a finding that the surgery resulted in a period of convalescence of at least one month or severe postoperative residuals.  Notably, a January 19, 2010, private medical record indicated the Veteran had no post-surgical complaints other than some penile soreness and examination revealed the prosthetic was in place and the wound was healing well.  Further, an additional follow-up treatment record dated February 16, 2010, indicated no complaints following surgery except some numbness on the left ventral phallus and left hemiscrotum; the Veteran was noted to be alert, in good health, with a well-healed wound and no ecchymosis and a March 2010 statement by private physician Dr. J.M. reported that the Veteran's qualify of life significantly improved since surgery.

The Board notes that the Veteran testified to being unable to lift anything for one to two months after his surgery because he did not believe the wound had completely healed inside.  Although the Veteran may be competent to attest to factual matters, his testimony is at odds with his reports made to treatment providers shortly after surgery.  The Board affords more probative weight to the statements made in connection with treatment shortly after surgery than the current statements.  The  records generated shortly after the surgery are the most probative evidence as to this issue and show a wound that was healing well with no significant post-surgical complaints or complications other than soreness.  As such, the evidence is against a finding that there were postoperative residuals sufficiently severe to require a period of convalescence of at least one month.  The claim for a temporary total disability rating for surgery related to residuals of service-connected prostate cancer must be denied.  

      Service Connection

The Veteran asserts he has COPD related to service, due to exposure to contaminated water at Camp Lejeune, or caused or aggravated by service-connected coronary artery disease or PTSD.  

The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  As it relates to veterans exposed to herbicide agents, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  That list does not include COPD.  

The Veteran also served at Camp Lejeune in the late 1960's.  Veterans who spent 30 days or more at Camp Lejeune during a certain period are presumed to have been exposed to volatile organic compounds (VOCs) due to contaminated drinking water.  38 C.F.R. § 3.307(a)(7).  There is a presumption that certain disabilities listed in 38 C.F.R. § 3.309(f) are related to exposure to VOCs at Camp Lejeune.  However, that list does not include COPD.  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The Veteran has been diagnosed with COPD, so the requirement of a current disability is met.  However, the evidence is against a finding that the Veteran's COPD was caused or aggravated by his service or a service-connected disability. 

Service treatment records reflect a June 1967 complaint of sneezing and running nose in the evening.  There were no previous symptoms except for similar attacks in childhood when around grains.  There was a history of asthma in the Veteran's family.  The impression at that time was mild asthma.  In September 1967 the Veteran was treated for hyperventilation.  During his separation examination in April 1967, evaluation of the lungs and chest was normal.  Chest X-ray was normal/ negative. 

During his hearing with the undersigned, the Veteran testified that he had "breathing problems" during service that continued after service.  When asked about the type of breathing problems, the Veteran stated "hyperventilation."  

A May 2014 private treatment report includes the Veteran's reported medical history.  The Veteran stated that he smoked briefly when he was in service but had not smoked since returning from Vietnam.  He reported a history of childhood asthma, and that certain times of year he has a lot of coughing and shortness of breath.  He also noted a long standing industrial history working in the paper industry, which he suspected may have led to some inhalation injury during his various jobs working at the factory.  The treatment provider did not disagree with that assessment, noting there were no other risk factors.  

The Veteran was afforded an April 2016 examination.  At that time he reported that he began to experience shortness of breath approximately 15 years prior.  Eventually he underwent formal testing and was diagnosed with COPD.  The examiner found the COPD to be unrelated to active service, to include June 1967 in-service respiratory complaints noted as mild asthma.  The examiner explained that it was unclear how the Veteran's in-service complaints were diagnosed as asthma given there was no documented examination, lung function testing, etc.  According to the examiner, the questionable in-service diagnosis could not be linked to symptoms and findings 40 years after service when the Veteran first reported shortness of breath.  Further, the examiner found COPD was not caused or aggravated by coronary artery disease as such was not a recognized cause or aggravator of COPD. 

In evaluating this claim, the Board has considered the Veteran's statements.  However, as the Veteran has not shown that he has specialized training he is not competent to diagnose a disability such as COPD or render an opinion on the etiology of such a disorder as these are complex medical matters and not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran is competent to relay things he observes through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this regard, the Veteran has noted that he has had problems with hyperventilation since service and shortness of breath since approximately 2001.  

The Board finds the VA medical opinion highly probative as to the relationship between COPD and service.  The opinion was offered by a medical professional after examination of the Veteran and consideration of his medical history, including his lay statements.  The examiner also offered a clear rationale for the conclusion reached.  The Board recognizes the opinion is based on shortness of breath first occurring when documented in the treatment records in 2010, and that the Veteran has reported the onset of shortness of breath, which he self-treated, may have been as early as 2001.  Ultimately, the negative opinion was offered based on the questionable nature of complaints during service followed by a lengthy period without symptoms.  Whether this period was 30 or 40 years does not change the overall value of the opinion and rationale.  Moreover, the Board recognizes the Veteran's report of "breathing problems" since service.  However, when asked about the type of breathing problems the Veteran noted the problem was hyperventilation.  The Veteran's respiratory disability, COPD, was not diagnosed as a result of hyperventilation but instead as a result of his shortness of breath.  By the Veteran's own statements, the shortness of breath started many years after service.  There is no competent evidence suggesting that the Veteran's hyperventilation is in any way related to his COPD.  In fact, the evidence instead suggests that the hyperventilation is due to panic attacks.  

The Veteran has reported that his physician told him that some of his shortness of breath could be due to anxiety and panic attacks.  However, the Veteran has not submitted any competent evidence suggesting the current respiratory disorder is caused or aggravated by his PTSD with depression, as opposed to that disability resulting in anxiety and panic attacks which include hyperventilation and shortness of breath.  The anxiety and panic attacks are considered part of the already service-connected PTSD.  As such, a medical opinion on that theory of entitlement is not necessary and the evidence is against a finding of service connection secondary to PTSD with depression.  

Likewise, while the Veteran was exposed to herbicide agents and VOCs, no competent evidence is of record suggesting that this caused his COPD.  As such, a medical opinion on that theory of entitlement is not necessary and the evidence is against a finding of service connection secondary to exposure to herbicide agents and VOCs.
  
There is also no evidence in significant conflict with the examiner's medical opinion that coronary artery disease did not cause or aggravate COPD as coronary artery disease is not a recognized cause or aggravator of COPD.  

Given the above, the Board finds the preponderance of the evidence is against a finding that the Veteran has COPD that was caused or aggravated by service or a service-connected disability, and the claim must be denied.   The benefit of the doubt rule is not for application.  


ORDER

A temporary total rating based on surgical treatment resulting in severe postoperative residuals or necessitating at least one month of convalescence for service-connected erectile dysfunction is denied.

Entitlement to service connection for COPD is denied.


REMAND

The Board finds additional development is warranted before the remaining claims on appeal may be adjudicated.  

Initially, the Board notes that the Veteran testified to being stationed at Camp Lejeune after returning from Vietnam in June 1968 and contended that his peripheral neuropathy may have been caused by exposure to water contaminants at Camp Lejeune.  The Veteran's DD-214 confirms that he served at Camp Lejeune.  As referenced above, t veterans who resided or worked at Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with VOCs.  See M21-1, Part IV, Subpart ii, 2.C.6.b (accessed September 13, 2017).  Although some diseases have been scientifically associated with exposure to the chemical contaminants in the water at Camp Lejeune and placed into the category of limited/suggestive evidence of an association, neurological disorders such as peripheral neuropathy are not listed diseases.  The Veteran may still establish service connection with proof of direct causation.  See Combee, 34 F.3d at 1042.  Thirty days or more of service at Camp Lejeune is required during the relevant period for VA to presume a Veteran was exposed to VOCs.  38 C.F.R. § 3.307(a)(7)(iii).  As the Veteran's personnel records showing his record of assignments have not been associated with his claims file, additional development to obtain the records is warranted.  38 C.F.R. § 3.156(c).

With regard to the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy, the Board also finds an additional medical opinion is required.  The August 2015 medical opinion obtained in response to the claim is conclusory in its finding that small fiber neuropathy was unrelated to service or service-connected residuals of prostate cancer, PTSD, tinnitus, and coronary artery disease as there is no rationale to support the statement.  The examiner only noted that impaired glucose tolerance and impaired fasting glucose was seen in about half the patients with small fiber neuropathy and reported a suspicion that the Veteran's small fiber neuropathy was related to nonservice-connected pre-diabetes.  As the Veteran has also asserted that he has had pain and numbness in his feet since service and that small fiber neuropathy is caused by pre-diabetes due to herbicide exposure in the Republic of Vietnam and/or contaminants while stationed at Camp Lejeune, the subsequent medical opinion should include consideration of all theories of entitlement.  

With regard to the claim of entitlement to an initial rating in excess of 10 percent for coronary artery disease, the Board finds an additional VA examination is warranted in light of the Veteran's testimony that his heart symptoms worsened since 2016.  The Board notes that although the Veteran indicated he did not receive notice for a March 2015 examination and did not report, he was afforded a relevant VA examination in August 2015.  Regardless, as the Veteran competently testified to the increase in symptomatology since the last VA examination, the claim must be remanded to determine the current severity of service-connected coronary artery disease.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

With regard to the claim of entitlement to an initial rating in excess of 30 percent for PTSD, the Board finds an additional examination warranted in light of the evidence that PTSD is more severe than reflected in the most recent examination.  An April 2015 examination noted worsening symptoms of depression but that anxiety, chronic sleep impairment, and disturbances of motivation and mood were stable or moderating with time.  However, the Board notes that the Veteran and his wife testified that he had emotionless, low speech, angry outbursts, panic attacks more than once a week, feelings of constant depression, that he no longer worked in the garden or engaged in conversations and had difficulty expressing his problems with examiners.  He reported difficulty concentrating and his wife noted he was unable to remember directions or appointments and that he had difficulty recalling names or past events.  Further, a VA staff psychiatrist that treated the Veteran since June 2010 submitted a letter in April 2017 that indicated the Veteran had difficulty consistently sustaining daily functions during stress-related exacerbations and stress would likely negatively affect his mental health stability in an employment setting.  Dr. B.D. indicated that he believed the Veteran suffered more than what was apparent on the outside.  A concurrent VA treatment record noted that the Veteran was preparing for his hearing and became overwhelmed and was unable to stop crying.  The treatment provider noted the Veteran was experiencing anxiety with chest tightness, shaking, and tearfulness.  Based on the above, the Board finds an additional examination is required.  See Allday, 7 Vet. App. at 526-27; Caffrey, 6 Vet. App. at 381; Snuffer, 10 Vet. App. at 403.  

As the record indicates that the Veteran receives ongoing VA treatment, updated treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c).  

Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to identify all outstanding treatment records relevant to the claims.  All identified VA records should be added to the claims file, to specifically include updated records dating since May 2017.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.	Obtain the Veteran's service personnel records to verify any service at Camp Lejeune, North Carolina.  

3.	After completing the records development, the claims file should then be sent to an examiner to provide a medical opinion regarding the etiology of bilateral lower extremity small fiber neuropathy.  An examination should only be scheduled if it is determined to be necessary before offering the opinion.

Specifically, following a review of the Veteran's records, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that small fiber neuropathy had onset within one year of active service, was caused by service, or is otherwise related to service, to include as a result of exposure to herbicides and/or exposure to contaminated water at Camp Lejeune.  The examiner should specifically address the theory that the Veteran's exposure to herbicides during service caused pre-diabetes which in turn caused neuropathy.

A rationale must be provided for any opinion expressed.  

4.	After completing the records development, the claims file should then be sent to an examiner to assess the current severity of his service-connected coronary artery disease.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

5.	After completing the records development, the claims file should then be sent to an examiner to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner, to specifically include the April 2017 VA treatment records and statement by the Veteran's treatment provider on the nature and severity of his symptoms.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD should be reported.  

6.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


